I concur in this opinion, except as to the affirmance conditional upon the entry of a remittitur in the amount of the verdict. I deprecate the custom arbitrarily, as I construe it, exercised by appellate courts, in reducing the amount of verdicts. The triers of the fact are much better qualified to pass fairly upon this question than a judge sitting smugly in his chambers with nothing to direct his judgment or influence his conclusion, except the cold record. If this verdict shocked the moral sense, in that it was out of all proportion as a compensation for the injuries inflicted, ample *Page 28 
opportunity was afforded for an intelligent reduction of same in the trial court. This not having been done, we should hesitate to interfere, unless the amount of the verdict is glaringly excessive, in which event the case should be reversed and remanded for a new trial.